If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re FLOYD, Minor.                                                   December 3, 2020

                                                                      No. 353051
                                                                      Genesee Circuit Court
                                                                      Family Division
                                                                      LC No. 12-129129-NA


Before: JANSEN, P.J., and FORT HOOD and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring)

         I fully join the majority’s recitation of the facts and analysis of petitioner’s reasonable
efforts. I respectfully concur with the majority’s resolution of the statutory grounds and best
interests analysis on slightly narrower grounds. Ordinarily, I would be concerned in this case that
respondent was inappropriately and illegally punished for being a victim of domestic violence.
See In re Plump, 294 Mich. App. 270, 273; 817 NW2d 119 (2011). However, critically, respondent
was under a court order that could not possibly have been more clear forbidding her to have contact
with DF as a core condition of retaining custody of the child. Moreover, respondent in fact agreed
that it would not be appropriate for DF to be around the child. The fact that respondent repeatedly
returned to DF with the child, in flagrant violation of the court’s order, and repeatedly lied about
it, completely destroys any possible confidence that the apparent progress she otherwise made was
the slightest bit real. Respondent, of her own free volition, established that the conditions that led
to adjudication continued to exist and precluded any faith that those conditions could be rectified
within a reasonable time. MCL 712A.19b(3)(c)(i). She simultaneously made it clear that the
child’s well-being was not a true priority to her. On that basis, I concur that a statutory ground for
termination was established and that termination was in the child’s best interests.

                                                              /s/ Amy Ronayne Krause




                                                 -1-